Citation Nr: 1300223	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  87-15 015	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the January 13, 1988 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for headaches. 


REPRESENTATION

Moving party represented by:  Robert C. Brown Jr., Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from August 1970 to August 1973.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on January 13, 1988, in which the Board denied a claim for entitlement to service connection for headaches.


FINDING OF FACT

The January 13, 1988 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 13, 1988 Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

II. Merits of the Claim

The moving party asserts that there was CUE in the January 13, 1988 Board decision denying entitlement to service connection for headaches.

Review of the record reflects that the moving party did not appeal the January 13, 1988 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a) (2012).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d) (2012).  The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in Board decisions as: 

1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  See 38 C.F.R. § 20.1403(a) (2012). 

2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2012) 

3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  See 38 C.F.R. § 20.1403 (c) (2012). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: 

1. Changed medical diagnosis.   

2. Failure to fulfill the duty to assist. 

3. Disagreement as to how the facts were weighed or evaluated. 

4. Change in interpretation of a statute or regulation.  See 38 C.F.R. § 20.1403(d) (2012).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  See 38 U.S.C.A. §  7111(e) (West 2002); 38 C.F.R. § 20.1405(b) (2012). 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b) (2012).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2) (2012).
 
To warrant revision of a Board decision on the grounds of CUE there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c) (2012). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a) (2012).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The essence of the Veteran's argument is that the Board failed to adequately rebut the presumption of soundness with clear and unmistakable evidence.  Specifically, the Veteran argues that the Board's decision placed the burden of proof on him, rather than VA to establish by clear and unmistakable evidence that his preexisting condition was not aggravated in service.  Upon review of the January 1988 decision, the Board finds that the allegation is not supported.  

A review of the Veteran's service treatment records shows that the Veteran's entrance examination showed normal head and sinuses, although he noted a history of sinusitis and a head injury (a concussion) on his report of medical history.  In May 1972, when seeking treatment for headaches, he reported a long history of sinus headaches since age 14.  The record contains no mention of the headaches becoming worse during service.  The May 1972 record is the only complaint of headaches during his three year period of service.  His separation examination again showed normal head and sinuses.  There was no mention of headaches.

The Veteran was afforded a VA examination to address his reported headaches in May 1987.  At that time, the examiner diagnosed the Veteran with chronic headaches by history, intermittently symptomatic.  The Veteran reported that he had headaches since he was 14 years old, but that the worst ones began in 1972 and had continued since that time, occurring sporadically.

At the time of the January 1988 Board decision, applicable law provided that service connection was to be granted for a disability resulting from disease or injury incurred in or aggravated by wartime service.  See 38 U.S.C. § 310 (West 1987) [now 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012)].  

A veteran who served during a period of war or during peacetime service after December 31, 1946, was presumed in sound condition except for defects noted when examined and accepted for service.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 331, 337 (West 1987) [now 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012)].  The implementing regulation provided that a veteran will be considered have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  See 38 C.F.R. § 3.304(b) (1987).  The regulation did not contain any mention of a requirement that clear and unmistakable evidence demonstrate that the disorder was not aggravated in order to rebut the presumption of soundness.  

The Board notes that in a precedent opinion which came many years after the Board decision in question, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in the Veteran's case is rebutted only if there is clear and unmistakable evidence that the disease in question existed prior to service and if there is clear and unmistakable evidence that any pre-existing condition was not aggravated by service.  However, in evaluating the CUE claim, the Board must consider the law extant at the time of the January 1988 rating decision.  See Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005) (the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), pertaining to a change in the interpretation of 38 U.S.C. § 1111 (formerly 38 U.S.C. § 311), cannot give rise to a finding of CUE in a decision that was final at the time of the new interpretation). 

A preexisting injury or disease was considered to have been aggravated by active service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  See 38 U.S.C. § 353 (West 1987) [now 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012]; 38 C.F.R. § 3.306(a) (1987).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 353 (West 1987) [now 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012)]; 38 C.F.R. § 3.306(b) (1987).

As noted above, the moving party has argued that the Board did establish that his headaches preexisted service, but did not establish by clear and unmistakable evidence that his headaches were not aggravated by service.  The January 1988 Board decision concluded that the Veteran's headaches preexisted service, and did not undergo a chronic change in underlying pathology during service.  The Board referenced the single service treatment record noting a complaint of headaches.  In conjunction with the Veteran's reported history of intermittent sinus headaches since age 14, the Board concluded that a single headache in three years of service was not an increase of severity.  The Board also relied on the May 1987 VA examination which noted a history of chronic intermittently symptomatic headaches since before service.  Although the Veteran reported to the VA examiner that his intermittent headaches became more severe in service, there was no medical evidence to support this.  Notably, there were no contemporaneous post-service treatment records to support the Veteran's contentions and his separation examination was negative for any reference to headaches or worsening headaches.  As the Veteran reported intermittent headaches before, during, and after service, the Board found that all of the evidence of record pertaining to the manifestations of the Veteran's headaches prior to, during, and subsequent to service did not show that the condition underwent an increase in severity in service.  As there was no evidence of an increase in severity during service, aggravation could not be conceded under the law at the time and the claim was denied.

A review of the evidence and the Board's January 1988 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  Additionally, the law as it was interpreted at that time was correctly applied.  The law did not allow for a finding of aggravation where there was no increase in the severity of the disability.  To the extent that the Veteran's attorney now argues that the Board in 1988 should have applied the principles which were later set forth in a General Counsel opinion and Wagner by making a finding regarding whether there was clear and unmistakable evidence that the disorder was not aggravated during service, the Board notes that change in interpretation of a statute or regulation cannot constitute a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d) (2012).  Moreover, it is questionable whether the Board would have come to a different result if the Board had conducted the type of analysis suggested by the Veteran's attorney.  

The Board, relying on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service, concluded that the medical evidence did not show an increase in severity during service.  This was a correct application of the law (as it was then interpreted) to the correct facts and does not support a finding of CUE.  Essentially, the legal arguments proffered by the moving party's attorney depend on factual findings that he assumes, but which are not clear from the record.  In order to conform to his legal arguments, the evidence would have to be weighed differently.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3) (2012).  Consequently, the Board finds that the record at the time of the January 1988 Board decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the denial of service connection for the Veteran's headaches.  Thus, there was no clear and unmistakable error in the January 1988 Board decision denying service connection for headaches.  Since there was no CUE in the January 1988 Board decision, the motion to revise that decision based on CUE must be denied.


ORDER

The motion asserting that there was clear and unmistakable error in the January 13, 1988 rating decision that denied entitlement to service connection for headaches is denied.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



